FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  March 14, 2016
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                   Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
 v.                                                      No. 15-5095
 PAUL RICHARD JASTRZEMBSKI,                   (D.C. No. 4:90-CR-00074-GKF-1)
                                                         (N.D. Okla.)
          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before GORSUCH, BALDOCK, and McHUGH, Circuit Judges. **


      Defendant Paul Jastrzembski pled guilty in 1991 to conspiracy to manufacture

and distribute methamphetamine in violation of 21 U.S.C. § 846. At sentencing, the

district court found Defendant conspired to manufacture and distribute 9.072

kilograms of methamphetamine.         Defendant’s base offense level was 34 and

remained there after applicable enhancements and reductions.        Coupled with a

criminal history category VI, Defendant’s base offense level resulted in a sentencing


      *
         This order and judgment is not binding precedent except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however,
for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore
ordered submitted without oral argument.
guidelines range of 262–327 months. The district court sentenced Defendant to 300

months’ imprisonment. In November 2014, Defendant moved for a reduction of

sentence pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782 of the U.S.S.G.,

which revised § 2D1.1(c). The district court ruled it lacked jurisdiction to consider

the motion and Defendant appealed. We exercise jurisdiction under 28 U.S.C.

§ 1291 and summarily affirm.

      Section 3582(c)(2) provides that a district court may reduce a previously

imposed prison term if the defendant’s sentence was “based on a sentencing range

that has subsequently been lowered by the Sentencing Commission . . . if such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.”      18 U.S.C. § 3582(c)(2).      The Commission has authorized a

§ 3582(c)(2) reduction if a guidelines amendment that it has declared retroactive

lowers the defendant’s “applicable guideline range.” U.S.S.G. § 1B1.10(a)(2).

Amendment 782 retroactively reduced a number of drug quantity base offense levels

listed in U.S.S.G. § 2D1.1 by two levels. Unfortunately for Defendant, the base

offense   level   for   manufacturing   and    distributing   9.072   kilograms   of

methamphetamine was, at the time of his sentencing, and is now 34.             Thus,

Defendant’s sentence was not “based on a sentencing range that has subsequently

been lowered by the Sentencing Commission.” The district court correctly concluded

that Defendant is not eligible for a reduction of sentence pursuant to § 3582(c)(2).




                                         2
      Accordingly. Defendant’s motion to proceed in forma pauperis on appeal is

allowed, his motion for release on bail pending appeal is denied as moot, and the

decision of the district court is—

      AFFIRMED.

                                     Entered for the Court,



                                     Bobby R. Baldock
                                     United States Circuit Judge




                                       3